Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 1 of 7
                                                        Electronically Filed
                                                        11/12/2020 12:24 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-20-824636-C
                                                               Department 1




                        Case Number: A-20-824636-C
Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 2 of 7
Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 3 of 7
Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 4 of 7
Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 5 of 7
Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 6 of 7
Case 2:20-cv-02207-KJD-NJK Document 1-2 Filed 12/07/20 Page 7 of 7
